By the Court, Sebastian, J. The record presents many questions arising out of the proceedings of the circuit court of various degree and importance, some of which, it is urged, were the grounds of a new trial, and others which strike at the very foundation of the whole proceeding. We have given to the subject a very laborious investigation which was due to the importance of the subject. The indict ment, in its structure, having departed from the long established and approved forms, induced us to pause before we sanctioned 9ueh a departure. We would not permit matters of form to be disregarded, when their observance protects any legal and important right or privilege. In such case, form is substance, and so intimately connected and blended together that one cannot be invaded without impairing or destroying the other. The first objection taken to the indictment is to its conclusion, “against the peace and dignity of the people of the State of Arkansas.n This is a slight deviation from the form- prescribed in the constitution, which requires all indictments to conclude simply against “the peace and dignity of the State of Arkansas.” This form derives no now consideration from its being found in the constitution, such would have been the rule by the law without its insertion there» It was only declaratory and in affirmance of an old principle and'not a creation of á new one. Its end and office here is the same as in England whence the form was borrowed. It is used merely as an accomplishment in the form of pleading to indicate clearly the sovereign power offended in the violation of law. In England the person of the king was regarded as embodying and representing the whole sovereignty and majesty of the State. Under our form of government, iris lodged in the people as an organized political community. This political community is the State, and in this sense, which is that conveyed by the language of the indictment, “the people of the State” and “the State of Arkansas,” are precisely the same. Such being the office of the conclusion, a mistake in describing the sovereign offended was not regarded, where by rejecting words, unnecessary or repugnant, the indictment could be made conformable to the established form. Thus, where an offence alleged to have been committed in the reign of the late king, was laid as being against the peace of the late king and of the present king, the latter words were rejected, as the conclusion was good without them. So, where in an indictment for an offence which was committed in the time of the reigning king, the conclusion was, against “the peace of the late king,” (he word, late, was rejected as surplusage. These cases arc stronger than the one before the court, and establish the principle that where there is a mere redundancy of words in the conclusion, an excess in form shall be made subsidiary to the ends of justice. In the present case no alteration is even effected in the sense rejecting the words “0/the people,” in the conclusion, and by this means leaving it in literal compliance with the constitution. But it is urged that the sentence is indivisible, and that one part cannot be rejected without the other. We answer, such was the case above cited. That rule only applies to descriptive allegations in the indictment This only prunes the luxuriousness of verbiage, without altering the sense or impairing any valuable or important legal privilege or right of the defendant, and in this view, we think the rule well founded in principle and authority. Having thus disposed of this point, and adjudged the indictment sufficient, the question is next raised, whether it is an indictment for murder, or manslaughter only ? The first count alleges that the homicide was committed feloniously, wilfully, and of malice aforethought, but in the conclusion omits the word murder. The second count charges the killing to have been done wilfully and wickedly, and in the conclusion alleges the defendant did kill and murder. The omission of the word “murder” in the first count, and of the" words “of his malice aforethought” in the second count, it is suggested, are so necessary that without them the indictment will be deemed to be for manslaughter only, and (his was undoubtedly so by the English law. They were technical words of art, so accurately descriptive of the offence, that nothing else would be received in their stead as conveying the same legal idea. Dyer 261. Bac. Abr., title Indictment, G. Originally all homicides were indiscriminately entitled to clergy, notwithstanding the difference in atrocity. By various statutes of par-laiment passed for that purpose, the benefit of clergy was withdrawn from the more heinous degrees of guilt, and finally abolished entirely. The use of these words as descriptive of the offence of murder, arose out of the fact that they had been so used in the statutes, which took away clergy from that offence, and thus became appropriately adopted by the judges as necessary words of art, conveying a definite legal idea, to which any other words were wholly inadequate. The reason of their introduction, is thus to be traced in the history of legislation upon the subject, and in the necessity which was felt by the judges in adopting, in favorem vitae the technical descriptive words employed by the legislature in ousting the offence of clergy. Foster 304. And upon the substantial and lasting distinction between murder and manslaughter, the use of them was retained, not because they were sanctioned by immemorial usage, but because they were the descriptive terms employed by the statute creating the offence, by separating it from manslaughter, or, at least, taking away a benefit from a common law felony under particular circumstances. In either case it was, and is yet, necessary to use the words of the statute which describe the offence, or the circumstances of aggravation, which take away the benefit or increase the punishment of it, else it will be deemed to be an offence only at common law. 2 Hale 190. Arch. Cr. Pl. 57, a. Hence the origin of the rule that the omission of those words made the indictment for manslaughter only, as it was the next lowest degree of homicide that was clergyable. The use of these words of art was not therefore an exception, but strictly in observance of the general rule, which in such cases required the offence to be described in the terms of the statute creating it, making it more penal or taking away any benefit from it. Thus the rule which it is urged reduces the offence to manslaughter, as charged in the indictment, was to some extent peculiar to the English law, and local to that country. In this State we have no common law, as such, deriving its force from immemorial usage and adoption. In this respect the whole body of our law derives its authority, in this State, by force of our statutes, and in' this sense, all our criminal code is created and enforced by statute. We therefore hold that, upon principle, an indictment charging with requisite certainty, a killing to have been done with malice aforethought, would be valid, as containing the very terms of our statute, in defining the crime of murder. This term is surely as significant in the indictment as in the statute, and conveys to the mind all that is meant by the term murder, which is nothing more than a killing with malice aforethought^ The word murder, says Foster 304, became necessary because tli</ statute, Phil, and Mary, used the terms wilful murder in oustingrt'he offence, of clergy, and hence became so descriptive of the crime that it could not be omitted. The reason of the thing has no foundation here. The entire averment was in fact only a repetition of, and conclusion of law, from the facts previously stated. An indictment, omitting that averment, certainly describes the offence with such certainty that the accused knows what he is called on to answer, the court and jury the issue they are to try, and that a conviction or acquittal may be pleaded to a subsequent prosecution. However necessary therefore that word was to an indictment in England, it cannot be regarded here in any other light than as a matter “of form not tending to the prejudice of the defendant,” which is cured by virtue of our Rev. Stat., p. 300, sec. 102. According to this view of the case, the first count of the indictment was a charge of murder, and the verdict of the jury responsive to it. The objection that the panel of jurors contained forty-two instead of thirty-eight persons, was an error of which the State and not the defendant had a right to complain. No one can take advantage of an error in his own favor. Any objection to the panel ought at least to have been taken by a motion to set it aside. There was no necessity that the verdict should have been signed by the jury. Verdicts are usually given through the foreman, and one was appointed for this purpose. The record states that the jury came into court, were called, and rendered their verdict. It is evident that Austin England, who signed the verdict, was the person on the panel and jury, who answered to the name of Austin Engles, and if the name was entered on the venire erroneously, it was an objection which could be made at the time the juror was presented to him, and there were sufficient jurors on the panel without him. The objection to the indictment because it was not signed by the prosecuting attorney, is untenable. The indictment is said in Bacon’s Abr., Tit. Indictment, A., to be “a plain, brief, concise narrative of an offence committed,” and it is a prosecution by the State found preferred by the grand jury, whose language it purports to be. It is sufficient, if found by the grand jury and endorsed by their foreman. We would presume the regular authority of the attorney, pro tem., who acted by, and under the authority of the court. No other objections arc so presented as to constitute a part of the record; as no bills of exception were taken to the opinion of the court, stating the charge or the fact, the jury had not the statutes with-them when they retired, and the affidavit stating the declaration of the jurors after verdict,, were no grounds for a. new trial, as has been repeatedly settled. The juror whose qualification was excepted to, was sufficients from bis examination, it was evident, he was a resident of the county, and a citizen of the State, and with the intention of remaining in it. This constitutes citizenship, as he thereby became domiciliated here, although his residence was not such as to confer upon him all the political rights and privileges which a longer residence would entitle him to. The judgment and sentence of the circuit court of Desha county must, therefore, be carried into execution.